Title: To George Washington from John Dagworthy, 17 June 1757
From: Dagworthy, John
To: Washington, George

 

Sir
Fort Cumberland [Md.] June 17th 1757

Yesterday in the Evening Six Indians arrived from Fort Du Quesne who left that Place last Sunday & Brought with them two Scalps which they took within a hundred yards of the Fort, I learn from them that the Fireing of the Cannon & Small Arms which I mentioned in my last was occasioned by a large Scouting Party leaving that Place to come this way, they say the Indians who came in before made a false Report as to their bringing Waggons and Artillery & Account for it by their being young Warriors & much Frightned, this last Party lay some time in sight of the Fort but could not Discover either Waggons or Horses & but few Men, I am sir Your most humble Servt

Jno. Dagworthy

